EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended July 31, 2009 July 31, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 1.6 % -1.3 % -9.4 % Class B Units 1.6 % -1.3 % -9.8 % Legacy 1 Class Units2 1.6 % -1.1 % -4.1 % Legacy 2 Class Units2 1.6 % -1.1 % -4.2 % GAM 1 Class Units2 1.6 % -1.3 % -2.8 % GAM 2 Class Units2 1.6 % -1.3 % -2.9 % GAM 3 Class Units2 1.6 % -1.4 % -3.6 % S&P 500 Total Return Index3 0.9 % 7.6 % 11.0 % Barclays Capital U.S. Long Government Index3 2.8 % 0.8 % -10.9 % 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Corn and soybean markets rallied this week as a result of China’s increased demand for grains.Supply concerns caused by a lack of rain in India’s key farming regions also supported prices. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies: Increased risk appetite strengthened higher-yielding currencies against the U.S. dollar.Investors drove the Australian dollar higher against both the U.S. dollar and Japanese yen on beliefs that the Reserve Bank of Australia may raise interest rates in the near future. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil prices increased following positive earnings reports from a number of leading U.S. firms.Speculators drove up prices nearly 2% over the previous week’s close on hope that an improving global economy would strengthen demand. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:Global equity markets moved upwards on positive economic data last week.Improved housing and unemployment reports increased investor confidence, driving up equity prices.Strong earnings reports from firms such as Caterpillar, eBay, 3M, and Boeing also played a role in last week’s equity rally. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
